OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on June 28, 1984 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. His affidavit states that he has relocated to Massachusetts where he is currently employed by a legal services agency, that he has not practiced law in New York State since 1987, *350and that he has no intention of returning to practice in this State. There are currently no complaints pending against him.
Accordingly, we grant the application and direct that his name be stricken from the roll of attorneys.
Denman, P. J., Callahan, Green, Pine and Balio, JJ., concur.
Resignation accepted and name stricken from roll of attorneys.